1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     DANIEL EUGENE RUIZ
7
8
9                         IN THE UNITED STATES DISTRICT COURT
10                      FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12
13   UNITED STATES OF AMERICA,              )   Case No. 2:18-CR-0184 MCE
                                            )
14                            Plaintiff,    )
                                            )   STIPULATION AND ORDER
15                vs.                       )   CONTINUING STATUS CONFERENCE
                                            )   AND EXCLUDING TIME
16   DANIEL EUGENE RUIZ,                    )
                                            )
17                            Defendant.    )   Date: February 21, 2019
                                            )   Time: 10:00 a.m.
18                                          )   Judge: Hon. Morrison C. England
19
20         It is hereby stipulated and agreed between defendant, Daniel E. Ruiz, and
21   plaintiff, United States of America, that the status conference scheduled for February
22   21, 2019, may be continued to April 4, 2019, at 10:00 a.m.
23         The government has provided discovery, review of which is ongoing. The
24   defense has ordered records that will bear on resolution of the case and seeks time to
25   receive and review them. For these reasons the parties ask to continue the status
26   conference to April 4, 2019, and to exclude time through that date to give them
27   adequate time to prepare, pursuant to Title 18, United States Code, Section
28
                                                 -1-
1    3161(h)(7)(A) and (B)(iv). The parties agree that the interests of justice to be served by
2    this continuance outweigh the best interests of Mr. Ruiz and the public in a speedy trial,
3    and ask the Court to so find.
4
5                                             Respectfully Submitted,
6                                             HEATHER E. WILLIAMS
                                              Federal Defender
7
8    Dated: February 19, 2019                 /s/ T. Zindel__________________
                                              TIMOTHY ZINDEL
9                                             Assistant Federal Defender
                                              Attorney for DANIEL EUGENE RUIZ
10
                                              McGREGOR SCOTT
11                                            United States Attorney
12
     Dated: February 19, 2019                 /s/ T. Zindel for J. Lee         __
13                                            JUSTIN LEE
                                              Assistant U.S. Attorney
14
15
                                            ORDER
16
17         The status conference set for February 19, 2019, is continued to April 4, 2019, at
18   10:00 a.m. The Court finds that a continuance is necessary for the reasons stated
19   above and that the ends of justice to be served by granting a continuance outweigh the
20   best interests of the public and the defendant in a speedy trial. Time is therefore
21   excluded from the date of this order through April 4, 2019, pursuant to 18 U.S.C. §
22   3161(h)(7)(A) and (B)(iv).
23         IT IS SO ORDERED.
24   Dated: February 20, 2019
25
26
27

28
                                                 -2-
